DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 23, 25-26, and 31-32 (renumbered claims 1-5) are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Gefen et al. (US 2015/0182748) discloses a device and method configured to illuminate at least a portion of the retina of an eye of a user of the device with divergent infrared light (Title, Abstract; Para. 4), for supplying energy to a retinal implant (Title), the device comprising: an infrared light source to output the infrared light (Para. 4, 2nd sentence), a spectacle lens (Fig. 1 & 6, light guiding element 26), a steering device arranged in or on the spectacle lens (Fig. 6, light guiding element 26, optical coupling device 64), wherein the infrared light source is arranged in such a way that the infrared light reaches the steering device (Fig. 6 depicts light beam 40 traveling from light source 24 to light guiding element 26 and optical coupling device 64), such that the one or more beams are divergent at the retina (Para. 144).
Gefen does not disclose that the steering device focuses the infrared light toward the eye of the user as one or more focused beams, and wherein one or more foci of the one or more beams lie near a pupil of the eye, where "near" denotes a region of +/- 5 millimeters. Instead, Gefen discloses that the steering devices defocuses the infrared light toward the eye of the user as one or more defocused beams (Para. 4, last sentence; Fig. 6), wherein one or more foci of the one or more beams lie near the cornea of the eye, where near denotes a range of 1-5 cm from the cornea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaum et al. (WO 2010/062481) discloses a spectacle device configured to deliver light to an eye of a user (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792     


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792